Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 1 of 27 Page ID #:1




  1 Robert V. Prongay (SBN 270796)
    Charles H. Linehan (SBN 307439)
  2
    Pavithra Rajesh (SBN 323055)
  3 GLANCY PRONGAY & MURRAY LLP
    1925 Century Park East, Suite 2100
  4
    Los Angeles, California 90067
  5 Telephone: (310) 201-9150
    Facsimile: (310) 201-9160
  6
  7 Attorneys for Plaintiff Paula Earley
  8
      [Additional Counsel on Signature Page]
  9
 10                        UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12
 13                                            Case No.
    PAULA EARLEY, Individually and On
 14 Behalf of All Others Similarly Situated,
 15                                            CLASS ACTION COMPLAINT FOR
                  Plaintiff,                   VIOLATIONS OF THE FEDERAL
 16                                            SECURITIES LAWS
            v.
 17
 18 WRAP TECHNOLOGIES, INC.,
    DAVID NORRIS, THOMAS SMITH,
 19
    JAMES A. BARNES, MIKE
 20 ROTHANS, and MARC THOMAS,
 21
                  Defendants.
 22
 23
 24
 25
 26
 27
 28

                                CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 2 of 27 Page ID #:2




  1         Plaintiff Paula Earley (“Plaintiff”), individually and on behalf of all others
  2 similarly situated, by and through her attorneys, alleges the following upon
  3 information and belief, except as to those allegations concerning Plaintiff, which are
  4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
  5 among other things, her counsel’s investigation, which includes without limitation:
  6 (a) review and analysis of regulatory filings made by Wrap Technologies, Inc.
  7 (“Wrap” or the “Company”) with the United States (“U.S.”) Securities and Exchange
  8 Commission (“SEC”); (b) review and analysis of press releases and media reports
  9 issued by and disseminated by Wrap; and (c) review of other publicly available
 10 information concerning Wrap.
 11                   NATURE OF THE ACTION AND OVERVIEW
 12         1.    This is a class action on behalf of persons and entities that purchased or
 13 otherwise acquired Wrap securities between April 29, 2020 and September 23, 2020,
 14 inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants under
 15 the Securities Exchange Act of 1934 (the “Exchange Act”).
 16         2.    Wrap is a security technology company whose sole product is the
 17 BolaWrap, a remote restraint device.
 18         3.    In December 2019, the Company announced that the Los Angeles Police
 19 Department (“LAPD”) would train its officers on the BolaWrap and deploy 200
 20 devices in the field for a 90-day pilot program beginning in January 2020.
 21         4.    On July 22, 2020, White Diamond Research published a report alleging
 22 that the BolaWrap had limited use in the field and therefore Wrap has a very small
 23 total addressable market. The report also alleged that it was likely Wrap did not secure
 24 a contract with the LAPD.
 25         5.    On this news, the Company’s share price fell $0.55, or 4.6%, to close at
 26 $11.34 per share on July 22, 2020, on unusually heavy trading volume.
 27         6.    On August 25, 2020, after the market closed, an article by Los Angeles
 28 Times reported that “[s]ince the initial 180-day pilot began in February, LAPD
                                           1
                                CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 3 of 27 Page ID #:3




  1 officers have used the BolaWrap a total of nine times[, and it] was deemed ‘effective’
  2 in six instances.” As a result, the LAPD sought a 180-day extension to continue
  3 evaluating the device.
  4         7.    On this news, the Company’s share price fell $0.50, or 5.7%, to close at
  5 $8.27 per share on August 27, 2020, on unusually heavy trading volume.
  6         8.    On September 23, 2020, White Diamond Research published a second
  7 report, alleging that, despite previously touting the LAPD pilot program, Wrap failed
  8 to disclose the key findings from the initial 180-day testing period because it was “bad
  9 news.” The report described the nine incidents in which the BolaWrap had been used,
 10 thereby highlighting its limited utility.
 11         9.    On this news, the Company’s share price fell $2.07, or 25%, close at
 12 $6.07 per share on September 23, 2020, thereby damaging investors.
 13         10.   Throughout the Class Period, Defendants made materially false and/or
 14 misleading statements, as well as failed to disclose material adverse facts about the
 15 Company’s business, operations, and prospects. Specifically, Defendants failed to
 16 disclose to investors: (1) that there were limited instances in which Wrap’s BolaWrap
 17 could potentially be used because it requires a minimum of 10 feet between the officer
 18 and the suspect; (2) that, as a result, the BolaWrap was reasonably unlikely to be
 19 effective in most situations; (3) that the LAPD sought extensions of the pilot program
 20 because they needed a larger sample size to assess the effectiveness of the BolaWrap;
 21 (4) that the LAPD had not found the BolaWrap to be useful or effective during its
 22 pilot program; (5) that, as a result, Wrap had not received positive feedback from the
 23 LAPD about the BolaWrap and therefore it was unlikely that the Company would
 24 secure a sizeable contract with the LAPD; and (6) that, as a result of the foregoing,
 25 Defendants’ positive statements about the Company’s business, operations, and
 26 prospects were materially misleading and/or lacked a reasonable basis.
 27
 28
                                           2
                                CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 4 of 27 Page ID #:4




  1         11.   As a result of Defendants’ wrongful acts and omissions, and the
  2 precipitous decline in the market value of the Company’s securities, Plaintiff and
  3 other Class members have suffered significant losses and damages.
  4                            JURISDICTION AND VENUE
  5         12.   The claims asserted herein arise under Sections 10(b) and 20(a) of the
  6 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
  7 thereunder by the SEC (17 C.F.R. § 240.10b-5).
  8         13.   This Court has jurisdiction over the subject matter of this action pursuant
  9 to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
 10         14.   Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b)
 11 and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in
 12 furtherance of the alleged fraud or the effects of the fraud have occurred in this
 13 Judicial District. Many of the acts charged herein, including the dissemination of
 14 materially false and/or misleading information, occurred in substantial part in this
 15 Judicial District.
 16         15.   In connection with the acts, transactions, and conduct alleged herein,
 17 Defendants directly and indirectly used the means and instrumentalities of interstate
 18 commerce, including the United States mail, interstate telephone communications,
 19 and the facilities of a national securities exchange.
 20                                        PARTIES
 21         16.   Plaintiff Paula Earley, as set forth in the accompanying certification,
 22 incorporated by reference herein, purchased Wrap securities during the Class Period,
 23 and suffered damages as a result of the federal securities law violations and false
 24 and/or misleading statements and/or material omissions alleged herein.
 25         17.   Defendant Wrap is incorporated under the laws of Delaware with its
 26 principal executive offices located in Tempe, Arizona. Wrap’s common stock trades
 27 on the NASDAQ exchange under the symbol “WRTC.”
 28
                                           3
                                CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 5 of 27 Page ID #:5




  1         18.   Defendant David Norris (“Norris”) was the Company’s Chief Executive
  2 Officer (“CEO”) from December 2018 to July 30, 2020.
  3         19.   Defendant Thomas Smith (“Smith”) was the Company’s President at all
  4 relevant times.
  5         20.   Defendant James A. Barnes (“Barnes”) was the Company’s Chief
  6 Financial Officer (“CFO”) at all relevant times.
  7         21.   Defendant Mike Rothans (“Rothans”) was the Company’s Chief
  8 Operating Officer at all relevant times.
  9         22.   Defendant Marc Thomas (“Thomas”) has been the Company’s CEO
 10 since July 30, 2020.
 11         23.   Defendants Norris, Smith, Barnes, Rothans, and Thomas (collectively
 12 the “Individual Defendants”), because of their positions with the Company, possessed
 13 the power and authority to control the contents of the Company’s reports to the SEC,
 14 press releases and presentations to securities analysts, money and portfolio managers
 15 and institutional investors, i.e., the market. The Individual Defendants were provided
 16 with copies of the Company’s reports and press releases alleged herein to be
 17 misleading prior to, or shortly after, their issuance and had the ability and opportunity
 18 to prevent their issuance or cause them to be corrected. Because of their positions
 19 and access to material non-public information available to them, the Individual
 20 Defendants knew that the adverse facts specified herein had not been disclosed to,
 21 and were being concealed from, the public, and that the positive representations which
 22 were being made were then materially false and/or misleading. The Individual
 23 Defendants are liable for the false statements pleaded herein.
 24                           SUBSTANTIVE ALLEGATIONS
 25                                       Background
 26         24.   Wrap is a security technology company whose sole product is the
 27 BolaWrap, a remote restraint device.
 28
                                           4
                                CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 6 of 27 Page ID #:6




  1         25.      In December 2019, the Company announced that the LAPD would train
  2 its officers on the BolaWrap and deploy 200 devices in the field for a 90 day pilot
  3 program beginning in January 2020.
  4                             Materially False and Misleading
                           Statements Issued During the Class Period
  5
  6         26.      The Class Period begins on April 29, 2020. On that day, Wrap announced
  7 its first quarter 2020 financial results in a press release that stated, in relevant part:
  8         First Quarter and Recent Operational Highlights:

  9                In February, began field testing BolaWrap with hundreds of
                    officers in the Los Angeles Police Department (LAPD), the third
 10                 largest police department in the U.S. with more than 9,000 sworn
                    officers
 11
                   Received new orders for BolaWraps from police agencies in
 12                 California, Missouri, Illinois, Virginia, Louisiana, Maryland,
                    Minnesota, and Washington during March 2020
 13
                   Shipped international purchase orders for 200 BolaWraps and
 14                 2,000 cartridges and accessories

 15                Q1 international shipments raise the total countries receiving
                    BolaWrap products to 19
 16
            27.      The same day, Wrap held a conference call with investors and analysts
 17
      to discuss the reported first quarter 2020 financial results. During the call, the
 18
      Company and its executives stated that the LAPD had extended its field trial,
 19
      purportedly due to complications caused by coronavirus. Specifically, defendant
 20
      Smith stated:
 21
            As many of you are aware, LAPD began field testing the BolaWrap in
 22         February of this year. 200 BolaWraps have been circulating among
            approximately 1,100 trained officers throughout L.A. City. As of today,
 23         they are a little over two-thirds of the way through their original 90-day
            trial period, however given what the complications the department has
 24         faced from the coronavirus, we expect that they will likely extend the
            field trial and we will be more than happy to continue to support the
 25         department.

 26         28.      Similarly, defendant Rothans stated:
 27         Many agencies across the U.S. are only responding to emergency calls
            and not routine calls, which means as supposedly being proactive and
 28         maybe encountering somebody self initiated activities for somebody
            that’s suffering from mental health crisis, somebody under the influence,
                                                 5
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 7 of 27 Page ID #:7




  1        now they’re encouraged to stay away from that individual. So, that does
           limit the use and we’ve actually seen that even in LAPD’s trial, but this
  2        of course is a limited period of time.
  3        29.    The above statements identified in ¶¶ 26-28 were materially false and/or
  4 misleading, and failed to disclose material adverse facts about the Company’s
  5 business, operations, and prospects. Specifically, Defendants failed to disclose to
  6 investors: (1) that there were limited instances in which Wrap’s BolaWrap could
  7 potentially be used because it requires a minimum of 10 feet between the officer and
  8 the suspect; (2) that, as a result, the BolaWrap was reasonably unlikely to be effective
  9 in most situations; (3) that the LAPD sought extensions of the pilot program because
 10 they needed a larger sample size to assess the effectiveness of the BolaWrap; and (4)
 11 that, as a result of the foregoing, Defendants’ positive statements about the
 12 Company’s business, operations, and prospects were materially misleading and/or
 13 lacked a reasonable basis.
 14        30.    The truth began to emerge on July 22, 2020 when White Diamond
 15 Research published a report alleging that the BolaWrap had limited use in the field
 16 and therefore Wrap has a very small total addressable market. In a report entitled
 17 “Wrap Technologies Batman Device is Mostly Impractical in the Real World - $3
 18 Price Target,” White Diamond Research stated, in relevant part:
 19        [T]he BolaWrap is an impractical device with a limited use-case for law
           enforcement. As the tether extends 8 feet when fired, it requires at least
 20        4 feet on either side of the target to extend properly, and a minimum of
           10 feet of further separation between the officer and the target.
 21
                                         *      *      *
 22
           We’ve spoken with many police officers asking if they would ever use
 23        the BolaWrap. Many have told us that using this device would be in such
           rare situations, that it would be hard to use.
 24
           The only plausible application of the device appears to be during street
 25        stops. Which are when a police officer stops a citizen on the street to ask
           questions or ask to conduct a search. According to the US Department
 26        of Justice . . . only ~1.0% of police to public contact takes place during
           street stops. Even more extreme, is that only 4.1% . . . of the altercations
 27        typically lead to an arrest. And this is further narrowed by the
           subsegment already being served by many other devices.
 28
                                            6
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 8 of 27 Page ID #:8




  1                                        *     *      *
  2          BolaWrap’s TAM (Total Addressable Market) is very small. Lots of
             space is needed to successfully execute the device. . . . Most importantly,
  3          the device is only being marketed for the use on the mentally ill . . . .
  4          The combination of both a limited target market and the device’s
             impracticality in most environments points to a significant limitation for
  5          the TAM. With most mental health episodes taking place domestically,
             police department demand and resulting sales are likely to remain
  6          constrained.
  7          31.    Moreover, the report alleged that it was likely Wrap did not secure a
  8 contract with the LAPD. Specifically, it stated:
  9          The Los Angeles Police Department (“LAPD”) started a 90 day field
             trial with the BolaWrap in February of this year. At the time, this was a
 10          big deal, and was parroted a lot in the media in December/January right
             before the field trial. However, after January, the BolaWrap hasn’t been
 11          mentioned by the media with respect to the LAPD.
 12                                        *     *      *
 13          At this point, it has been three months since WRTC’s earnings call where
             Smith said the LAPD field trial is two-thirds finished. If the LAPD really
 14          felt a strong need for it, we believe the deal would have been announced
             by now. Since it hasn’t been announced, then the clear implication is that
 15          it appears that LAPD decided not to make the purchase, or at least one
             that matters.
 16
             32.    On this news, the Company’s share price fell $0.55, or 4.6%, to close at
 17
      $11.34 per share on July 22, 2020, on unusually heavy trading volume.
 18
             33.    On July 30, 2020, Wrap held a conference call with investors and
 19
      analysts to discuss the second quarter 2020 financial results. During the call,
 20
      defendant Norris assured that the “LAPD trained about 1,100 officers and they do
 21
      have 200 devices in the field 24 hours a day with those 1,100 officers.”
 22
             34.    During the same call, defendant Smith claimed that Wrap “continued to
 23
      receive positive feedback from the LAPD,” which had sought extensions for the field
 24
      testing program purportedly because they “like[d] the product.” Specifically, he
 25
      stated, in relevant part:
 26
 27
 28
                                             7
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 9 of 27 Page ID #:9




  1         There is one large department within the U.S. that we’ve been
            undergoing trials with and that is the Los Angeles Police Department.
  2
            When this program first started, we initially thought that the trial period
  3         would last approximately 90 days. However, with optional extensions –
            periods built in the agreement, some of which have already been
  4         exercised. There was the potential for this trial to last for upwards of one
            year. Bear in mind, those terms were discussed before the Coronavirus
  5         began to impact the U.S. in earnest and therefore, they are subject to
            change.
  6
            The current extension is set to end in August, but it is possible and most
  7         likely we will see another extension exercised. I am fully aware that
            humans are risk adverse beings. And so, there is a natural tendency to fill
  8         the void left by uncertainty with negative speculations. So, let me try to
            put some of those at ease. Extensions are a very good thing.
  9
            If LAPD didn’t like the product, they wouldn’t be asking for
 10         extensions, and we have continued to receive positive feedback from
            them.
 11
            To conduct this trial, LAPD had to train 1,100 officers on the BolaWrap.
 12         They committed approximately 8,800 hours to training which is
            equivalent to four man years that’s a massive investment on their part.
 13         The opportunity cost of pulling that many officers out of rotation and
            into training should not be discounted. They’ve committed substantial
 14         resources towards this project. So rest assured they are spending the time
            that they believe is adequate to give the BolaWrap an honest and
 15         thorough evaluation.
 16         35.   The above statements identified in ¶¶ 33-34 were materially false and/or
 17 misleading, and failed to disclose material adverse facts about the Company’s
 18 business, operations, and prospects. Specifically, Defendants failed to disclose to
 19 investors: (1) that there were limited instances in which Wrap’s BolaWrap could
 20 potentially be used because it requires a minimum of 10 feet between the officer and
 21 the suspect; (2) that, as a result, the BolaWrap was reasonably unlikely to be effective
 22 in most situations; (3) that the LAPD sought extensions of the pilot program because
 23 they needed a larger sample size to assess the effectiveness of the BolaWrap; (4) that
 24 the LAPD had not found the BolaWrap to be useful or effective during its 180-day
 25 pilot program; (5) that, as a result, Wrap had not received positive feedback from the
 26 LAPD about the BolaWrap and therefore it was unlikely that the Company would
 27 secure a sizeable contract with the LAPD; and (6) that, as a result of the foregoing,
 28
                                            8
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 10 of 27 Page ID #:10




   1 Defendants’ positive statements about the Company’s business, operations, and
   2 prospects were materially misleading and/or lacked a reasonable basis.
   3         36.   The truth continued to emerge on August 25, 2020 after the market
   4 closed when Los Angeles Times reported that the LAPD sought a 180-day extension
   5 of the program to continue evaluating the device. The article, entitled “LAPD will
   6 keep testing BolaWrap, a device meant to immobilize suspects from a distance,”
   7 stated:
   8         Los Angeles police will continue testing a tether restraint designed to
             help immobilize suspects from a distance — known as the BolaWrap —
   9         after an initial six-month pilot program produced too little data to gauge
             the tool’s overall effectiveness.
  10
             At the department’s request, the Police Commission unanimously
  11         granted a 180-day extension to the program during its meeting Tuesday
             morning.
  12
             Since the initial 180-day pilot began in February, LAPD officers have
  13         used the BolaWrap a total of nine times. It was deemed “effective” in six
             instances.
  14
             According to an LAPD report on those incidents provided to the
  15         commission, successful deployments helped take various suspects into
             custody, including a naked man running through traffic, a suspect
  16         wielding a pipe, a suspect with a knife, and an arson suspect.
  17         The devices were ineffective in one incident in which a suspect was up
             against a fence, in another where a suspect wore a very a large, bulky
  18         coat, and another in which the officer who fired the tether missed the
             suspect, the report said.
  19
             Deputy Chief Martin Baeza told the commission that the department
  20         hoped to gather data from more deployments in the coming months to
             help determine whether to keep using the BolaWrap.
  21
             He said the devices were meant to assist officers in bringing potentially
  22         dangerous situations to an end without using more deadly force, and that
             he remained optimistic they could serve that purpose.
  23
             Baeza said the LAPD was also working with the manufacturer of the
  24         BolaWrap, which provided 200 devices for testing, to see if
             improvements might be made to make the devices more effective.
  25
             37.   On this news, the Company’s share price fell $0.50, or 5.7%, to close at
  26
       $8.27 per share on August 27, 2020, on unusually heavy trading volume.
  27
  28
                                            9
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 11 of 27 Page ID #:11




   1         38.    On September 3, 2020, Wrap participated in the LD 500 Virtual
   2 Conference. During the presentation, defendant Smith stated, in relevant part:
   3         We’re used in over 210 agencies around the United States, the largest
             being so far the Los Angeles Police Department, or LAPD. They’ve
   4         trained 1,100 officers and have over 200 devices out on the street. They
             are about halfway through their field trial, they’ll be wrapping that up in
   5         early February of next year. And so far they’ve had great feedback from
             the officers and their uses so far.
   6
             39.    On September 9, 2020, Wrap participated at the 9th Annual Gateway
   7
       Conference, during which defendant Smith made substantially similar statements as
   8
       identified in ¶ 38.
   9
             40.    The above statements identified in ¶¶ 38-39 were materially false and/or
  10
       misleading, and failed to disclose material adverse facts about the Company’s
  11
       business, operations, and prospects. Specifically, Defendants failed to disclose to
  12
       investors: (1) that there were limited instances in which Wrap’s BolaWrap could
  13
       potentially be used because it requires a minimum of 10 feet between the officer and
  14
       the suspect; (2) that, as a result, the BolaWrap was reasonably unlikely to be effective
  15
       in most situations; (3) that the LAPD sought extensions of the pilot program because
  16
       they needed a larger sample size to assess the effectiveness of the BolaWrap; (4) that
  17
       the LAPD had not found the BolaWrap to be useful or effective during its 180-day
  18
       pilot program; (5) that, as a result, Wrap had not received positive feedback from the
  19
       LAPD about the BolaWrap and therefore it was unlikely that the Company would
  20
       secure a sizeable contract with the LAPD; and (6) that, as a result of the foregoing,
  21
       Defendants’ positive statements about the Company’s business, operations, and
  22
       prospects were materially misleading and/or lacked a reasonable basis.
  23
                             Disclosures at the End of the Class Period
  24
             41.    On September 23, 2020, White Diamond Research published a report
  25
       entitled “Wrap Technologies: Disastrous LAPD BolaWrap Pilot Program Results, No
  26
       Evidence These Have Been Communicated to Investors.” The report alleged that,
  27
       despite previously touting the LAPD pilot program, Wrap failed to disclose the key
  28
                                             10
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 12 of 27 Page ID #:12




   1 findings from the initial 180-day testing period because it was “bad news.”
   2 Specifically, the report stated, in relevant part:
   3         The company’s management has seemingly failed to disclose, however,
             a key milestone failure from an LAPD report filed after the six-month
   4         trial program finished on 8/25/20. We found this report through our
             continued research on the company. There isn’t any evidence that
   5         company executives have referenced or mentioned the LAPD report.
             This is the only comprehensive in-field study that has been done on the
   6         BolaWrap. So why haven’t the results been released to investors? It’s
             bad news.
   7
             Over a six-month period, 200 BolaWrap devices in the hands of 1,100
   8         LAPD officers in the field were only used nine times, and only worked
             once. On an annualized basis, this comes to each BolaWrap is only used
   9         0.09 times per year. Or, once every 11 years. At least 191 BolaWraps
             weren’t used at all in the pilot program, they were just sitting there
  10         collecting dust. We believe this was about the worst result that could’ve
             happened from the program. The only way it could’ve been worse, is if
  11         the BolaWrap didn’t work at all.
  12         42.      The report described the nine incidents in which the BolaWrap had been
  13 used, thereby highlighting its limited utility. It stated, in relevant part:
  14         The nine incidents of utilization are described in the report. It says that
             the number of incidents where the device was effective was six times.
  15         But looking at it closely, the BolaWrap did what it’s supposed to do, as
             shown in the WRTC demonstration videos, only once.
  16
             Analyzing each of the incidents:
  17
                   1. A naked man was running in and out of traffic. The BolaWrap was
  18                  deployed, it hit him in the legs but didn’t wrap. This made the
                      suspect take a fighting stance. An officer deployed his baton on
  19                  the suspect, and he was taken into custody without further
                      incident. This incident is marked as “effective” but it really
  20                  wasn’t. It didn’t wrap around and disable the suspect but in fact
                      made him more hostile as he took a fighting stance. The officer
  21                  had to use force with his baton, which could’ve been used without
                      the BolaWrap and likely end up with the same result.
  22
                   2. A call came in to report a male with a mental illness. The
  23                  BolaWrap wrapped around the suspect but he was wearing a
                      “puffy jacket” and he immediately pulled his arms free. This
  24                  incident was marked “ineffective”.
  25               3. A call came in to report an ADW (Assault with a Deadly Weapon)
                      suspect. Officers observed the suspect with a pipe in his hands.
  26                  The officers told the suspect to drop it, but he wouldn’t comply.
                      First, the 40mm Less-Lethal Launcher was used to strike the
  27                  suspect but had no effect. Then the BolaWrap was deployed at the
                      suspect’s legs. It didn’t wrap around his legs, but the suspect
  28                  immediately complied afterwards. This incident was marked
                                              11
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 13 of 27 Page ID #:13




   1                 “effective” because no additional force was needed after the
                     BolaWrap was deployed. But again, it wasn’t really effective
   2                 because it didn’t do what it’s supposed to do, which is wrap around
                     a suspect.
   3
                  4. A call came in to report an ADW suspect with a knife. The suspect
   4                 failed to comply with officers’ commands. The BolaWrap was
                     deployed at the suspect’s legs and successfully wrapped around
   5                 him, stopping his advancement. This was the only time out of
                     these nine utilizations that the BolaWrap successfully “wrapped”
   6                 a suspect.
   7              5. Officers were in pursuit of a suspect. The BolaWrap was shot at
                     the suspect’s legs. Again, it didn’t wrap around the suspect’s legs,
   8                 but it startled the suspect and he was taken into custody. This was
                     marked “effective”, but in our opinion it wasn’t. Again, the
   9                 BolaWrap didn’t work like it’s supposed to - it didn’t wrap.
  10              6. A man was disturbing the peace. The BolaWrap was deployed at
                     the suspect’s legs. It hit the suspect’s legs but didn’t wrap around
  11                 it completely, and he stepped out of the tether. The officers then
                     utilized a team takedown to take the suspect into custody. This
  12                 was marked “effective” as it stopped the suspect from walking
                     away. This is more effective than the other times, because he had
  13                 to actually step out of the tether, which slowed him down. But still,
                     it didn’t wrap completely around his legs.
  14
                  7. A call came in of an arson suspect. The BolaWrap was deployed
  15                 at the suspect’s legs, it hit him in the knee but didn’t wrap. He was
                     stunned by the impact, and was taken into custody without further
  16                 incident. Because there wasn’t further incident, it was marked
                     effective, but in reality it was another fail.
  17
                  8. A call came in of a family dispute. The suspect was armed with a
  18                 large stick. The BolaWrap was shot at his arms, but didn’t wrap,
                     possibly because it hit a fence behind the suspect. The officers
  19                 then utilized a 40mm Less Lethal Launcher and the suspect was
                     taken into custody. This was marked as ineffective because it
  20                 didn’t wrap and another tool was necessary to take the suspect into
                     custody.
  21
            A suspect refused to comply with officers’ orders and the BolaWrap was
  22        deployed. It missed the suspect. Therefore, it was deemed ineffective.
  23        43.      On this news, the Company’s share price fell $2.07, or 25%, close at
  24 $6.07 per share on September 23, 2020, thereby damaging investors.
  25                            CLASS ACTION ALLEGATIONS
  26        44.      Plaintiff brings this action as a class action pursuant to Federal Rule of
  27 Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
  28 entities that purchased or otherwise acquired Wrap securities between April 29, 2020
                                              12
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 14 of 27 Page ID #:14




   1 and September 23, 2020, inclusive, and who were damaged thereby (the “Class”).
   2 Excluded from the Class are Defendants, the officers and directors of the Company,
   3 at all relevant times, members of their immediate families and their legal
   4 representatives, heirs, successors, or assigns, and any entity in which Defendants have
   5 or had a controlling interest.
   6         45.   The members of the Class are so numerous that joinder of all members
   7 is impracticable. Throughout the Class Period, Wrap’s shares actively traded on the
   8 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this
   9 time and can only be ascertained through appropriate discovery, Plaintiff believes that
  10 there are at least hundreds or thousands of members in the proposed Class. Millions
  11 of Wrap shares were traded publicly during the Class Period on the NASDAQ.
  12 Record owners and other members of the Class may be identified from records
  13 maintained by Wrap or its transfer agent and may be notified of the pendency of this
  14 action by mail, using the form of notice similar to that customarily used in securities
  15 class actions.
  16         46.   Plaintiff’s claims are typical of the claims of the members of the Class
  17 as all members of the Class are similarly affected by Defendants’ wrongful conduct
  18 in violation of federal law that is complained of herein.
  19         47.   Plaintiff will fairly and adequately protect the interests of the members
  20 of the Class and has retained counsel competent and experienced in class and
  21 securities litigation.
  22         48.   Common questions of law and fact exist as to all members of the Class
  23 and predominate over any questions solely affecting individual members of the Class.
  24 Among the questions of law and fact common to the Class are:
  25         (a)   whether the federal securities laws were violated by Defendants’ acts as
  26 alleged herein;
  27
  28
                                            13
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 15 of 27 Page ID #:15




   1         (b)    whether statements made by Defendants to the investing public during
   2 the Class Period omitted and/or misrepresented material facts about the business,
   3 operations, and prospects of Wrap; and
   4         (c)    to what extent the members of the Class have sustained damages and the
   5 proper measure of damages.
   6         49.    A class action is superior to all other available methods for the fair and
   7 efficient adjudication of this controversy since joinder of all members is
   8 impracticable. Furthermore, as the damages suffered by individual Class members
   9 may be relatively small, the expense and burden of individual litigation makes it
  10 impossible for members of the Class to individually redress the wrongs done to them.
  11 There will be no difficulty in the management of this action as a class action.
  12                          UNDISCLOSED ADVERSE FACTS
  13         50.    The market for Wrap’s securities was open, well-developed and efficient
  14 at all relevant times.     As a result of these materially false and/or misleading
  15 statements, and/or failures to disclose, Wrap’s securities traded at artificially inflated
  16 prices during the Class Period. Plaintiff and other members of the Class purchased or
  17 otherwise acquired Wrap’s securities relying upon the integrity of the market price of
  18 the Company’s securities and market information relating to Wrap, and have been
  19 damaged thereby.
  20         51.    During the Class Period, Defendants materially misled the investing
  21 public, thereby inflating the price of Wrap’s securities, by publicly issuing false
  22 and/or misleading statements and/or omitting to disclose material facts necessary to
  23 make Defendants’ statements, as set forth herein, not false and/or misleading. The
  24 statements and omissions were materially false and/or misleading because they failed
  25 to disclose material adverse information and/or misrepresented the truth about Wrap’s
  26 business, operations, and prospects as alleged herein.
  27         52.    At all relevant times, the material misrepresentations and omissions
  28 particularized in this Complaint directly or proximately caused or were a substantial
                                             14
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 16 of 27 Page ID #:16




   1 contributing cause of the damages sustained by Plaintiff and other members of the
   2 Class. As described herein, during the Class Period, Defendants made or caused to
   3 be made a series of materially false and/or misleading statements about Wrap’s
   4 financial well-being and prospects. These material misstatements and/or omissions
   5 had the cause and effect of creating in the market an unrealistically positive
   6 assessment of the Company and its financial well-being and prospects, thus causing
   7 the Company’s securities to be overvalued and artificially inflated at all relevant
   8 times. Defendants’ materially false and/or misleading statements during the Class
   9 Period resulted in Plaintiff and other members of the Class purchasing the Company’s
  10 securities at artificially inflated prices, thus causing the damages complained of herein
  11 when the truth was revealed.
  12                                  LOSS CAUSATION
  13         53.   Defendants’ wrongful conduct, as alleged herein, directly and
  14 proximately caused the economic loss suffered by Plaintiff and the Class.
  15         54.   During the Class Period, Plaintiff and the Class purchased Wrap’s
  16 securities at artificially inflated prices and were damaged thereby. The price of the
  17 Company’s securities significantly declined when the misrepresentations made to the
  18 market, and/or the information alleged herein to have been concealed from the market,
  19 and/or the effects thereof, were revealed, causing investors’ losses.
  20                             SCIENTER ALLEGATIONS
  21         55.   As alleged herein, Defendants acted with scienter since Defendants knew
  22 that the public documents and statements issued or disseminated in the name of the
  23 Company were materially false and/or misleading; knew that such statements or
  24 documents would be issued or disseminated to the investing public; and knowingly
  25 and substantially participated or acquiesced in the issuance or dissemination of such
  26 statements or documents as primary violations of the federal securities laws. As set
  27 forth elsewhere herein in detail, the Individual Defendants, by virtue of their receipt
  28 of information reflecting the true facts regarding Wrap, their control over, and/or
                                            15
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 17 of 27 Page ID #:17




   1 receipt and/or modification of Wrap’s allegedly materially misleading misstatements
   2 and/or their associations with the Company which made them privy to confidential
   3 proprietary information concerning Wrap, participated in the fraudulent scheme
   4 alleged herein.
   5               APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)
   6
   7         56.   The market for Wrap’s securities was open, well-developed and efficient
   8 at all relevant times. As a result of the materially false and/or misleading statements
   9 and/or failures to disclose, Wrap’s securities traded at artificially inflated prices
  10 during the Class Period. On July 17, 2020, the Company’s share price closed at a
  11 Class Period high of $13.35 per share. Plaintiff and other members of the Class
  12 purchased or otherwise acquired the Company’s securities relying upon the integrity
  13 of the market price of Wrap’s securities and market information relating to Wrap, and
  14 have been damaged thereby.
  15       57. During the Class Period, the artificial inflation of Wrap’s shares was
  16 caused by the material misrepresentations and/or omissions particularized in this
  17 Complaint causing the damages sustained by Plaintiff and other members of the Class.
  18 As described herein, during the Class Period, Defendants made or caused to be made
  19 a series of materially false and/or misleading statements about Wrap’s business,
  20 prospects, and operations. These material misstatements and/or omissions created an
  21 unrealistically positive assessment of Wrap and its business, operations, and
  22 prospects, thus causing the price of the Company’s securities to be artificially inflated
  23 at all relevant times, and when disclosed, negatively affected the value of the
  24 Company shares. Defendants’ materially false and/or misleading statements during
  25 the Class Period resulted in Plaintiff and other members of the Class purchasing the
  26 Company’s securities at such artificially inflated prices, and each of them has been
  27 damaged as a result.
  28
                                            16
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 18 of 27 Page ID #:18




   1        58.    At all relevant times, the market for Wrap’s securities was an efficient
   2 market for the following reasons, among others:
   3        (a)    Wrap shares met the requirements for listing, and was listed and actively
   4 traded on the NASDAQ, a highly efficient and automated market;
   5        (b)    As a regulated issuer, Wrap filed periodic public reports with the SEC
   6 and/or the NASDAQ;
   7        (c)    Wrap regularly communicated with public investors via established
   8 market communication mechanisms, including through regular dissemination of press
   9 releases on the national circuits of major newswire services and through other wide-
  10 ranging public disclosures, such as communications with the financial press and other
  11 similar reporting services; and/or
  12        (d)    Wrap was followed by securities analysts employed by brokerage firms
  13 who wrote reports about the Company, and these reports were distributed to the sales
  14 force and certain customers of their respective brokerage firms. Each of these reports
  15 was publicly available and entered the public marketplace.
  16        59.    As a result of the foregoing, the market for Wrap’s securities promptly
  17 digested current information regarding Wrap from all publicly available sources and
  18 reflected such information in Wrap’s share price. Under these circumstances, all
  19 purchasers of Wrap’s securities during the Class Period suffered similar injury
  20 through their purchase of Wrap’s securities at artificially inflated prices and a
  21 presumption of reliance applies.
  22        60.    A Class-wide presumption of reliance is also appropriate in this action
  23 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States,
  24 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded on
  25 Defendants’ material misstatements and/or omissions. Because this action involves
  26 Defendants’ failure to disclose material adverse information regarding the Company’s
  27 business operations and financial prospects—information that Defendants were
  28 obligated to disclose—positive proof of reliance is not a prerequisite to recovery. All
                                            17
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 19 of 27 Page ID #:19




   1 that is necessary is that the facts withheld be material in the sense that a reasonable
   2 investor might have considered them important in making investment decisions.
   3 Given the importance of the Class Period material misstatements and omissions set
   4 forth above, that requirement is satisfied here.
   5                                    NO SAFE HARBOR
   6         61.    The statutory safe harbor provided for forward-looking statements under
   7 certain circumstances does not apply to any of the allegedly false statements pleaded
   8 in this Complaint. The statements alleged to be false and misleading herein all relate
   9 to then-existing facts and conditions. In addition, to the extent certain of the
  10 statements alleged to be false may be characterized as forward looking, they were not
  11 identified as “forward-looking statements” when made and there were no meaningful
  12 cautionary statements identifying important factors that could cause actual results to
  13 differ materially from those in the purportedly forward-looking statements. In the
  14 alternative, to the extent that the statutory safe harbor is determined to apply to any
  15 forward-looking statements pleaded herein, Defendants are liable for those false
  16 forward-looking statements because at the time each of those forward-looking
  17 statements was made, the speaker had actual knowledge that the forward-looking
  18 statement was materially false or misleading, and/or the forward-looking statement
  19 was authorized or approved by an executive officer of Wrap who knew that the
  20 statement was false when made.
  21                                         FIRST CLAIM
  22                   Violation of Section 10(b) of the Exchange Act and
                              Rule 10b-5 Promulgated Thereunder
  23
                                     Against All Defendants
  24
             62.    Plaintiff repeats and re-alleges each and every allegation contained
  25
       above as if fully set forth herein.
  26
             63.    During the Class Period, Defendants carried out a plan, scheme and
  27
       course of conduct which was intended to and, throughout the Class Period, did: (i)
  28
                                              18
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 20 of 27 Page ID #:20




   1 deceive the investing public, including Plaintiff and other Class members, as alleged
   2 herein; and (ii) cause Plaintiff and other members of the Class to purchase Wrap’s
   3 securities at artificially inflated prices. In furtherance of this unlawful scheme, plan
   4 and course of conduct, Defendants, and each defendant, took the actions set forth
   5 herein.
   6        64.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
   7 made untrue statements of material fact and/or omitted to state material facts
   8 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
   9 and a course of business which operated as a fraud and deceit upon the purchasers of
  10 the Company’s securities in an effort to maintain artificially high market prices for
  11 Wrap’s securities in violation of Section 10(b) of the Exchange Act and Rule 10b-5.
  12 All Defendants are sued either as primary participants in the wrongful and illegal
  13 conduct charged herein or as controlling persons as alleged below.
  14        65.    Defendants, individually and in concert, directly and indirectly, by the
  15 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
  16 and participated in a continuous course of conduct to conceal adverse material
  17 information about Wrap’s financial well-being and prospects, as specified herein.
  18        66.    Defendants employed devices, schemes and artifices to defraud, while in
  19 possession of material adverse non-public information and engaged in acts, practices,
  20 and a course of conduct as alleged herein in an effort to assure investors of Wrap’s
  21 value and performance and continued substantial growth, which included the making
  22 of, or the participation in the making of, untrue statements of material facts and/or
  23 omitting to state material facts necessary in order to make the statements made about
  24 Wrap and its business operations and future prospects in light of the circumstances
  25 under which they were made, not misleading, as set forth more particularly herein,
  26 and engaged in transactions, practices and a course of business which operated as a
  27 fraud and deceit upon the purchasers of the Company’s securities during the Class
  28 Period.
                                            19
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 21 of 27 Page ID #:21




   1         67.   Each of the Individual Defendants’ primary liability and controlling
   2 person liability arises from the following facts: (i) the Individual Defendants were
   3 high-level executives and/or directors at the Company during the Class Period and
   4 members of the Company’s management team or had control thereof; (ii) each of
   5 these defendants, by virtue of their responsibilities and activities as a senior officer
   6 and/or director of the Company, was privy to and participated in the creation,
   7 development and reporting of the Company’s internal budgets, plans, projections
   8 and/or reports; (iii) each of these defendants enjoyed significant personal contact and
   9 familiarity with the other defendants and was advised of, and had access to, other
  10 members of the Company’s management team, internal reports and other data and
  11 information about the Company’s finances, operations, and sales at all relevant times;
  12 and (iv) each of these defendants was aware of the Company’s dissemination of
  13 information to the investing public which they knew and/or recklessly disregarded
  14 was materially false and misleading.
  15         68.   Defendants had actual knowledge of the misrepresentations and/or
  16 omissions of material facts set forth herein, or acted with reckless disregard for the
  17 truth in that they failed to ascertain and to disclose such facts, even though such facts
  18 were available to them. Such defendants’ material misrepresentations and/or
  19 omissions were done knowingly or recklessly and for the purpose and effect of
  20 concealing Wrap’s financial well-being and prospects from the investing public and
  21 supporting the artificially inflated price of its securities. As demonstrated by
  22 Defendants’ overstatements and/or misstatements of the Company’s business,
  23 operations, financial well-being, and prospects throughout the Class Period,
  24 Defendants, if they did not have actual knowledge of the misrepresentations and/or
  25 omissions alleged, were reckless in failing to obtain such knowledge by deliberately
  26 refraining from taking those steps necessary to discover whether those statements
  27 were false or misleading.
  28
                                            20
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 22 of 27 Page ID #:22




   1         69.   As a result of the dissemination of the materially false and/or misleading
   2 information and/or failure to disclose material facts, as set forth above, the market
   3 price of Wrap’s securities was artificially inflated during the Class Period. In
   4 ignorance of the fact that market prices of the Company’s securities were artificially
   5 inflated, and relying directly or indirectly on the false and misleading statements made
   6 by Defendants, or upon the integrity of the market in which the securities trades,
   7 and/or in the absence of material adverse information that was known to or recklessly
   8 disregarded by Defendants, but not disclosed in public statements by Defendants
   9 during the Class Period, Plaintiff and the other members of the Class acquired Wrap’s
  10 securities during the Class Period at artificially high prices and were damaged thereby.
  11         70.   At the time of said misrepresentations and/or omissions, Plaintiff and
  12 other members of the Class were ignorant of their falsity, and believed them to be
  13 true. Had Plaintiff and the other members of the Class and the marketplace known
  14 the truth regarding the problems that Wrap was experiencing, which were not
  15 disclosed by Defendants, Plaintiff and other members of the Class would not have
  16 purchased or otherwise acquired their Wrap securities, or, if they had acquired such
  17 securities during the Class Period, they would not have done so at the artificially
  18 inflated prices which they paid.
  19         71.   By virtue of the foregoing, Defendants violated Section 10(b) of the
  20 Exchange Act and Rule 10b-5 promulgated thereunder.
  21         72.   As a direct and proximate result of Defendants’ wrongful conduct,
  22 Plaintiff and the other members of the Class suffered damages in connection with
  23 their respective purchases and sales of the Company’s securities during the Class
  24 Period.
  25
  26
  27
  28
                                            21
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 23 of 27 Page ID #:23




   1                                       SECOND CLAIM
   2                    Violation of Section 20(a) of the Exchange Act
                              Against the Individual Defendants
   3
   4         73.   Plaintiff repeats and re-alleges each and every allegation contained
   5 above as if fully set forth herein.
   6         74.   Individual Defendants acted as controlling persons of Wrap within the
   7 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their
   8 high-level positions and their ownership and contractual rights, participation in,
   9 and/or awareness of the Company’s operations and intimate knowledge of the false
  10 financial statements filed by the Company with the SEC and disseminated to the
  11 investing public, Individual Defendants had the power to influence and control and
  12 did influence and control, directly or indirectly, the decision-making of the Company,
  13 including the content and dissemination of the various statements which Plaintiff
  14 contends are false and misleading. Individual Defendants were provided with or had
  15 unlimited access to copies of the Company’s reports, press releases, public filings,
  16 and other statements alleged by Plaintiff to be misleading prior to and/or shortly after
  17 these statements were issued and had the ability to prevent the issuance of the
  18 statements or cause the statements to be corrected.
  19         75.   In particular, Individual Defendants had direct and supervisory
  20 involvement in the day-to-day operations of the Company and, therefore, had the
  21 power to control or influence the particular transactions giving rise to the securities
  22 violations as alleged herein, and exercised the same.
  23         76.   As set forth above, Wrap and Individual Defendants each violated
  24 Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint.
  25 By virtue of their position as controlling persons, Individual Defendants are liable
  26 pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
  27 Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered
  28
                                            22
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 24 of 27 Page ID #:24




   1 damages in connection with their purchases of the Company’s securities during the
   2 Class Period.
   3                               PRAYER FOR RELIEF
   4        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   5        (a)    Determining that this action is a proper class action under Rule 23 of the
   6 Federal Rules of Civil Procedure;
   7        (b)    Awarding compensatory damages in favor of Plaintiff and the other
   8 Class members against all defendants, jointly and severally, for all damages sustained
   9 as a result of Defendants’ wrongdoing, in an amount to be proven at trial, including
  10 interest thereon;
  11        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses
  12 incurred in this action, including counsel fees and expert fees; and
  13        (d)    Such other and further relief as the Court may deem just and proper.
  14                             JURY TRIAL DEMANDED
  15        Plaintiff hereby demands a trial by jury.
  16
  17 DATED: October 15, 2020              GLANCY PRONGAY & MURRAY LLP
  18
                                          By: /s/ Charles H. Linehan
  19                                      Robert V. Prongay
  20                                      Charles H. Linehan
                                          Pavithra Rajesh
  21                                      1925 Century Park East, Suite 2100
  22                                      Los Angeles, California 90067
                                          Telephone: (310) 201-9150
  23                                      Facsimile: (310) 201-9160
  24                                      Email: info@glancylaw.com

  25
  26
  27
  28
                                            23
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 25 of 27 Page ID #:25




   1                                   LAW OFFICES OF HOWARD G. SMITH
                                       Howard G. Smith
   2
                                       3070 Bristol Pike, Suite 112
   3                                   Bensalem PA 19020
                                       Telephone: (215) 638-4847
   4
                                       Facsimile: (215) 638-4867
   5
                                       Attorneys for Plaintiff Paula Earley
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         24
                              CLASS ACTION COMPLAINT
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 26 of 27 Page ID #:26



                              SWORN CERTIFICATION OF PLAINTIFF


          Wrap Technologies, Inc., SECURITIES LITIGATION

    I,                                               , certify:

          1.    I have reviewed the complaint and authorized its filing and/or adopted its allegations.

          2.    I did not purchase Wrap Technologies, Inc., the security that is the subject of this
                action at the direction of plaintiff’s counsel or in order to participate in any private
                action arising under this title.

          3.    I am willing to serve as a representative party on behalf of a class and will testify at
                deposition and trial, if necessary.

          4.    My transactions in Wrap Technologies, Inc., during the class period set forth in the
                Complaint are as follows:

                    See Attached Transactions

          5. I have not served as a representative party on behalf of a class under this title during
             the last three years except as stated:

          6.    I will not accept any payment for serving as a representative party, except to receive
                my pro rata share of any recovery or as ordered or approved by the court including
                the award to a representative plaintiff of reasonable costs and expenses (including
                lost wages) directly relating to the representation of the class.

                    ⁭ Check here if you are a current employee or former employee of the defendant
                    Company.

                    I declare under penalty of perjury that the foregoing are true and correct
                    statements.


           
    Dated: ________________                     ____________________________________________
                                                      
Case 2:20-cv-09444-DDP-AFM Document 1 Filed 10/15/20 Page 27 of 27 Page ID #:27




            Paula Earley's Transactions in Wrap Technologies, Inc. (WRTC)
             Date          Transaction Type        Quantity          Unit Price
          7/13/2020             Bought               100             $11.5000
          7/21/2020             Bought               400             $12.4100
          7/22/2020             Bought               400             $10.8000
          8/27/2020             Bought               355              $8.5000
